Citation Nr: 0022351	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-10 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to a higher rating for cluster headaches, 
initially assigned a 30 percent evaluation, effective from 
March 1997.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel



INTRODUCTION

The veteran had active service from November 1970 to November 
1974.

This appeal comes to the Board of Veterans' Appeals (Board) 
from October 1997 and later RO rating decisions that granted 
service connection for cluster headaches and assigned a 
30 percent evaluation for this condition, effective from 
March 1997.


REMAND


VA medical reports show that the veteran receives ongoing 
treatment at the VA medical facility in Canandaigua, New 
York, for his cluster headaches.  The reports of his 
treatment for cluster headaches since 1998 should be obtained 
in light of VA's duty to assist the veteran in the 
development of facts pertinent to his claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

The record indicates that the veteran submitted a claim for 
VA benefits for training and rehabilitation under Chapter 31 
of 38 U.S.C.A. and that a file with regard to this claim was 
established in 1997.  His vocational and rehabilitation file 
and counseling records have not been associated with the 
appellate record.

The record contains private medical reports showing the 
veteran's treatment in the 1980's for cervical brachial 
syndrome arising from an industrial accident.  The overall 
evidence leaves the Board uncertain as to whether the veteran 
has symptoms related to this condition.  Under the 
circumstances, the duty to assist the veteran includes 
providing him with a thorough and contemporaneous medical 
examination that takes into account prior medical evaluations 
and treatment in order to determine the current severity of 
his service-connected disability.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).



In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran's vocational 
rehabilitation (Chapter 31) file and 
counseling records should be associated 
with the appellate record.

2.  The RO should obtain copies of the 
veteran's treatment for cluster headaches 
since 1998 from the VA medical facility 
in Canandaigua, New York.

3.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of his cluster headaches and 
to obtain an opinion from the examiner as 
to the symptoms specifically attributable 
to this condition.  All indicated studies 
should be performed and all clinical 
findings reported in detail.  The 
examiner should delineate the symptoms 
specifically attributable to cluster 
headaches, versus those attributable to 
other conditions such as his cervical 
brachial syndrome, and express an opinion 
as to the effects of the cluster 
headaches on the veteran's ability to 
work.  In order to assist the examiner in 
providing the requested information, the 
claims folder must be made available and 
reviewed prior to the examination.

4.  After the above development, the RO 
should review the claim.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative.  They should be afforded 
an opportunity to respond before the file 
is returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 4 -


